Exhibit 10.1

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (this “Agreement”) is made and entered into as of
March 13, 2016, by and between Xenia Hotels & Resorts, Inc., a Maryland
corporation (the “Company”), XHR Management, LLC, a Delaware limited liability
company (“XHR Management”), XHR LP, a Delaware limited partnership (the
“Partnership”), and Andrew J. Welch (“Welch”).

WHEREAS, Welch is currently employed by the Company as its Executive Vice
President, Chief Financial Officer and Treasurer; and

WHEREAS, Welch and the Company desire to specify the terms of Welch’s
resignation from his position as Executive Vice President, Chief Financial
Officer and Treasurer of the Company, and as an officer and employee of the
Company and its subsidiaries and affiliates.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

  1. TERMINATION OF EMPLOYMENT AND SEVERANCE AGREEMENT

1.1. Termination of Employment. Effective as of March 13, 2016 (the “Separation
Date”), Welch hereby tenders, and the Company hereby accepts, Welch’s
resignation as Executive Vice President, Chief Financial Officer and Treasurer
of the Company and as an officer and employee of the Company and its
subsidiaries and affiliates. In addition, Welch hereby tenders, and the Company
hereby accepts, Welch’s resignation from any and all directorships that Welch
may hold with the Company and any of its subsidiaries or affiliates. Welch
agrees that, at the Company’s request, he shall take all actions reasonably
requested by the Company to effectuate the resignations contemplated herein.

1.2. Termination of Severance Agreement. As of the Separation Date, that certain
Severance Agreement, dated as of May 5, 2015, between the Company, XHR
Management and Welch (the “Severance Agreement”), shall automatically terminate
and be of no further force and effect, and none of the Company, XHR Management
nor Welch shall have any further obligations thereunder; provided, however, that
the covenants contained in Section 4 of the Severance Agreement shall survive
the termination of Welch’s employment and the termination of the Severance
Agreement and shall remain in full force and effect, and Welch hereby
acknowledges that he remains bound by such covenants.

 

1



--------------------------------------------------------------------------------

  2. ACCRUED OBLIGATIONS; SEVERANCE

2.1. Accrued Obligations. The Company shall, within thirty (30) days after the
Separation Date (or such earlier date as may be required by applicable law), pay
to Welch the aggregate amount of Welch’s (i) earned but unpaid wages through the
Separation Date (ii) unreimbursed business expenses incurred and substantiated
in accordance with applicable Company policy through the Separation Date and
(iii) accrued, unused vacation through the Separation Date (if any). In
addition, any other vested benefits accrued by Welch prior to the Separation
Date under employee benefit plans of the Company (if any) shall be paid or
provided to Welch in accordance with, and as such obligations come due under,
the terms of the applicable plan.

2.2. Severance. In consideration of, and subject to and conditioned upon Welch’s
timely execution and non-revocation of the Release (as defined below) and
Welch’s continued compliance with the terms and conditions of this Agreement,
including without limitation, the restrictive covenants referenced in Section 4
below (the “Restrictions”):

(a) Cash Severance. The Company shall pay to Welch a cash payment in an
aggregate amount equal to ONE MILLION SIX HUNDRED TWENTY SEVEN THOUSAND DOLLARS
($1,627,000.00), payable over a period of twelve consecutive months in equal
installments in accordance with the Company’s normal payroll practices,
commencing within sixty (60) days following the Separation Date;

(b) Benefit Continuation. During the period commencing on the Separation Date
and ending on the earlier of (A) the eighteen (18)-month anniversary thereof, or
(B) the date on which Welch ceases to be eligible for continuation coverage
under the Consolidated Budget Reconciliation Act of 1985, as amended (“COBRA”)
(the “COBRA Period”), subject to Welch’s valid election to continue healthcare
coverage under Section 4980B of the Internal Revenue Code of 1986, as amended
(the “Code”), the Company shall directly pay or, at its election, reimburse
Welch for the COBRA premiums for Welch and Welch’s covered dependents, provided,
however, that (x) if any plan pursuant to which such benefits are provided is
not, or ceases prior to the expiration of the period of continuation coverage to
be, exempt from the application of Section 409A under Treasury Regulation
Section 1.409A-1(a)(5), or (y) the Company is otherwise unable to continue to
cover Welch under its group health plans without incurring penalties (including
without limitation, pursuant to the Patient Protection and Affordable Care Act
or Section 2716 of the Public Health Service Act), then, in either case, an
amount equal to each remaining COBRA premium under such plans shall thereafter
be paid to Welch in substantially equal monthly installments over the COBRA
Period (or the remaining portion thereof); and

(c) Equity Awards. As of the Separation Date, all outstanding and unvested
equity and equity-based awards with respect to the Company, the Partnership or
any affiliate thereof held by Welch under any equity compensation plan of the
Company (the “Equity

 

2



--------------------------------------------------------------------------------

Awards”) shall be treated in accordance with the terms and conditions set forth
in the applicable award agreement and equity compensation plan, provided, that
solely for purposes of the Equity Awards, Welch shall be deemed to have incurred
a termination of employment by the Company without Cause (as defined in the
applicable award agreement) upon the Separation Date. Welch represents and
acknowledges that except as set forth on Exhibit A attached hereto, he has no
outstanding Equity Awards or any other rights to acquire stock or equity
interests of the Company, the Partnership or any affiliate thereof.

2.3. Exclusivity of Benefits. Except as expressly provided in Sections 2.1 and
2.2 of this Agreement, subject to the conditions contained therein, Welch shall
not be entitled to any additional payments or benefits in connection with his
employment or the termination thereof, or under or in connection with any
contract, agreement or understanding between Welch and the Company, XHR
Management and/or the Partnership or any of their subsidiaries or affiliates
(including, without limitation, the Severance Agreement).

2.4. Parachute Payments. Notwithstanding anything to the contrary contained
herein (or any other agreement entered into by and between Welch and the Company
or any incentive arrangement or plan offered by the Company), in the event that
any amount or benefit paid or distributed to Welch pursuant to this Agreement,
taken together with any amounts or benefits otherwise paid to Welch by the
Company (collectively, the “Covered Payments”), would constitute an “excess
parachute payment” as defined in Code Section 280G, and would thereby subject
Welch to an excise tax under Code Section 4999 (an “Excise Tax”), the provisions
of this Section 2.4 shall apply. If the aggregate present value (as determined
for purposes of Code Section 280G) of the Covered Payments exceeds the amount
which can be paid to Welch without Welch incurring an Excise Tax, then, solely
to the extent that Welch would be better off on an after tax basis by receiving
the maximum amount which may be paid hereunder without Welch becoming subject to
the Excise Tax, the amounts payable to Welch under this Agreement (or any other
agreement by and between Welch and the Company or pursuant to any incentive
arrangement or plan offered by the Company) shall be reduced (but not below
zero) to the maximum amount which may be paid hereunder without Welch becoming
subject to the Excise Tax (such reduced payments to be referred to as the
“Payment Cap”). In the event Welch receives reduced payments and benefits as a
result of the application of this Section 2.4, Welch shall have the right to
designate which of the payments and benefits otherwise set forth herein (or any
other agreement between the Company and Welch or any incentive arrangement or
plan offered by the Company) shall be received in connection with the
application of the Payment Cap, subject to the following sentence. Reduction
shall first be made from payments and benefits which are determined not to be
nonqualified deferred compensation for purposes of Section 409A, and then shall
be made (to the extent necessary) out of payments and benefits that are subject
to Section 409A and that are due at the latest future date.

 

3



--------------------------------------------------------------------------------

  3. RELEASE OF CLAIMS

Welch agrees that, as a condition to Welch’s right to receive and retain the
payments and benefits set forth in Section 2.2 above, Welch shall, within
twenty-one (21) days (or, to the extent required by law, forty-five (45) days)
following the Separation Date (and, for the avoidance of doubt, not prior to the
Separation Date), execute and deliver to the Company a release of claims in the
form attached hereto as Exhibit B (the “Release”). Welch acknowledges and agrees
that Welch’s right to receive the amounts set forth in Section 2.2 above shall
be subject to and conditioned upon (i) Welch’s execution, delivery to the
Company and non-revocation of the Release in accordance with this Section 3 and
(ii) Welch’s continued compliance with the Restrictions.

 

  4. RESTRICTIVE COVENANTS

4.1. Reaffirmation of Restrictive Covenants. Notwithstanding anything contained
in this Agreement, Welch hereby reaffirms the covenants and provisions set forth
in Section 4 of the Severance Agreement, and acknowledges and agrees that the
covenants and provisions set forth in Section 4 of the Severance Agreement shall
survive the termination of Welch’s employment with the Company and shall remain
in full force and effect, and Welch hereby acknowledges that he remains bound by
such covenants and provisions. Welch further acknowledges and agrees that the
consideration set forth herein is sufficient compensation for such covenants.

4.2. Remedies. Welch acknowledges and understands that Section 4.1 and the other
provisions of this Agreement are of a special and unique nature, the breach of
which cannot be adequately compensated for in damages by an action at law, and
that any breach or threatened breach of such provisions would cause the Company
irreparable harm. In the event of a breach or threatened breach by Welch of the
provisions of this Agreement, the Company shall be entitled to an injunction
restraining him from such breach without the need to post bond therefor. Nothing
contained in this Section 4 shall be construed as prohibiting the Company from
pursuing, or limiting the Company’s ability to pursue, any other remedies
available for any breach or threatened breach of this Agreement by Welch. The
provisions of Section 5.1 below relating to arbitration of disputes shall not be
applicable to the Company to the extent it seeks a temporary or permanent
injunction in any court to restrain Welch from violating Section 4.1 hereof.

 

  5. MISCELLANEOUS

5.1. Arbitration; Enforcement.

(a) The Company and Welch mutually consent to the resolution by final and
binding arbitration of any and all disputes, controversies or claims related in
any way to Welch’s relationship with the Company and its subsidiaries, parents
and affiliates, including, but not limited to, any dispute, controversy or claim
of alleged discrimination, harassment or retaliation

 

4



--------------------------------------------------------------------------------

(including, but not limited to, claims based on race, sex, sexual preference,
religion, national origin, age, marital or family status, medical condition,
handicap or disability); any dispute, controversy or claim arising out of or
relating to this Agreement or the breach of this Agreement; and any dispute as
to the arbitrability of a matter under this Agreement (collectively, “Claims”);
provided, however, that nothing in this Agreement shall require arbitration of
any Claims which, by law, cannot be the subject of a compulsory arbitration
agreement.

(b) All Claims shall be resolved exclusively by arbitration administered by JAMS
under its Employment Arbitration Rules and Procedures then in effect (the “JAMS
Rules”). Notwithstanding the foregoing, the Company and Welch shall have the
right to (i) seek a restraining order or other injunctive or equitable relief or
order in aid of arbitration or to compel arbitration, from a court of competent
jurisdiction, or (ii) interim injunctive or equitable relief from the arbitrator
pursuant to the JAMS Rules, in each case to prevent any violation of this
Agreement. The Company and Welch must notify the other party in writing of a
request to arbitrate any Claims within the same statute of limitations period
applicable to such Claims.

(c) Any arbitration proceeding brought under this Agreement shall be conducted
before one arbitrator in Orange County, Florida, or such other location to which
the parties mutually agree. The arbitrator shall be selected in accordance with
the JAMS Rules, provided that the arbitrator shall be an attorney with
significant experience in employment matters. Each party to any dispute shall
pay its own expenses, including attorneys’ fees; provided, however, that the
Company shall pay all costs and fees that Welch would not otherwise have been
subject to paying if the claim had been resolved in a court of law and, to the
extent required by applicable law for this arbitration provision to be
enforceable, the Company shall reimburse Welch for any reasonable travel
expenses incurred by Welch in connection with Welch’s travel to Florida for any
arbitration proceedings. The arbitrator will be empowered to award either party
any remedy at law or in equity that the party would otherwise have been entitled
to had the matter been litigated in court, including, but not limited to,
general, special and punitive damages, injunctive relief, costs and attorney
fees; provided, however, that the authority to award any remedy is subject to
whatever limitations, if any, exist in the applicable law on such remedies. The
arbitrator shall issue a decision or award in writing, stating the essential
findings of fact and conclusions of law, and the arbitrators shall be required
to follow the laws of the State of Florida consistent with Section 5.11 of this
Agreement.

(d) Any judgment on or enforcement of any award, including an award providing
for interim or permanent injunctive relief, rendered by the arbitrator may be
entered, enforced or appealed in any court having jurisdiction thereof. Any
arbitration proceedings, decision or award rendered hereunder, and the validity,
effect and interpretation of this arbitration provision, shall be governed by
the Federal Arbitration Act, 9 U.S.C. § 1 et seq.

(e) It is part of the essence of this Agreement that any Claims hereunder shall
be resolved expeditiously and as confidentially as possible. Accordingly, the
Company and Welch agree that all proceedings in any arbitration shall be
conducted under seal and kept strictly

 

5



--------------------------------------------------------------------------------

confidential. In that regard, no party shall use, disclose or permit the
disclosure of any information, evidence or documents produced by any other party
in the arbitration proceedings or about the existence, contents or results of
the proceedings except as necessary and appropriate for the preparation and
conduct of the arbitration proceedings, or as may be required by any legal
process, or as required in an action in aid of arbitration or for enforcement of
or appeal from an arbitral award. Before making any disclosure permitted by the
preceding sentence, the party intending to make such disclosure shall give the
other party reasonable written notice of the intended disclosure and afford such
other party a reasonable opportunity to protect its interests.

5.2. Code Section 409A.

(a) To the extent applicable, this Agreement shall be interpreted in accordance
with Code Section 409A and Department of Treasury regulations and other
interpretive guidance issued thereunder (from time to time collectively referred
to as “Section 409A”). Notwithstanding any provision of this Agreement to the
contrary, if the Company determines that any compensation or benefits, including
without limitation the amounts payable under Section 2.2 hereof, may be or
become subject to Section 409A, the Company may adopt such amendments to this
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Company determines are necessary or appropriate to avoid the imposition of taxes
under Section 409A, including without limitation, actions intended to (i) exempt
the payments and benefits from Section 409A, and/or (ii) comply with the
requirements of Section 409A; provided, however, that this Section 5.2(a) shall
not create an obligation on the part of the Company to adopt any such amendment,
policy or procedure or take any such other action, nor shall the Company have
any liability for failing to do so. Notwithstanding anything herein to the
contrary, Welch expressly agrees and acknowledges that in the event that any
taxes are imposed under Section 409A with respect to any payments or benefits
under this Agreement, the payment of such taxes shall be solely Welch’s
responsibility, and the Company shall have no liability for such taxes.

(b) If Welch is a “specified employee” (as defined in Section 409A), as
determined by the Company in accordance with Section 409A, on the date of
Welch’s “separation from service” from the Company within the meaning of Section
409A(a)(2)(A)(i) of the Code and Treasury Regulation Section 1.409A-1(h) (a
“Separation from Service”), to the extent that the payments or benefits under
this Agreement are subject to Section 409A and the delayed payment or
distribution of all or any portion of such amounts to which Welch is entitled
under this Agreement is required in order to avoid a prohibited distribution
under Section 409A(a)(2)(B)(i), then the payment of such amounts shall be
delayed and such portion delayed pursuant to this Section 5.2(b) shall be paid
or distributed to Welch in a lump sum on the earlier of (i) the date that is six
(6)-months and one day following Welch’s Separation from Service, (ii) the date
of Welch’s death or (iii) the earliest date as is permitted under Section 409A
(the “Six Month Delay”). Any remaining payments due under the Agreement shall be
paid as otherwise provided herein.

 

6



--------------------------------------------------------------------------------

(c) Notwithstanding anything contained herein to the contrary, to the extent
required to avoid accelerated taxation or tax penalties under Section 409A,
Welch shall not be considered to have terminated employment for purposes of this
Agreement and no payments shall be due to Welch under this Agreement that are
payable upon Welch’s termination of employment until Welch would be considered
to have incurred a Separation from Service from the Company. In addition, for
purposes of this Agreement, each amount to be paid or benefit to be provided to
Welch pursuant to this Agreement shall be construed as a separate identified
payment for purposes of Section 409A and any payments described herein that are
due within the “short term deferral period” as defined in Section 409A shall not
be treated as deferred compensation unless applicable law requires
otherwise. Without limiting the foregoing, any right to a series of installment
payments pursuant to this Agreement shall be treated as a right to a series of
separate payments. Specifically, to the extent the provisions of Treasury
Regulation Section 1.409A-1(b)(9) are applicable to any individual installment
payment that becomes payable under this Agreement, the portion of the such
payment that is less than the limit prescribed under Treasury Regulation Section
1.409A-1(b)(9)(iii)(A) (or any successor provision) shall, to the extent
permitted by Section 409A, be payable to Welch in the manner prescribed herein
without regard to the Six Month Delay.

(d) To the extent that any payments or reimbursements provided to Welch under
this Agreement are deemed to constitute compensation to which Treasury
Regulation Section 1.409A-3(i)(1)(iv) would apply, such payments or
reimbursements shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the period of time specified in
this Agreement, (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

5.3. Recoupment. Notwithstanding any other provision of this Agreement to the
contrary, Welch acknowledges that he will be subject to any clawback or
recoupment policies adopted by the Company, including policies adopted pursuant
to the requirements of the Dodd-Frank Wall Street Reform and Consumer Protection
Act or other law or the listing requirements of any national securities exchange
on which the shares of the Company may be listed.

5.4. Cooperation in Legal Proceedings. Welch agrees that, after the Separation
Date, upon the request of the Company, Welch shall reasonably cooperate with and
assist the Company in undertaking and preparing for legal, regulatory and/or
other proceedings, in any case, relating to any affairs of the Company and/or
its affiliates and subsidiaries with respect to which Welch was involved during
or gained knowledge of during his employment with the Company.

 

7



--------------------------------------------------------------------------------

5.5. Cooperation in Partnership Matters. Welch agrees that, after the Separation
Date, Welch shall fully cooperate and take all actions as may be deemed
necessary or desirable by XHR GP, Inc., in its capacity as General Partner of
the Partnership (the “General Partner”), to carry out fully the provisions of
the Fourth Amended and Restated Agreement of Limited Partnership of XHR, LP,
dated as of November 10, 2015 (as such agreement may be amended or supplemented
from time to time), or as is determined to be in the best interests of the
Partnership as determined by the General Partner in its sole and absolute
discretion.

5.6. Withholding. Welch shall be liable for all income taxes incurred with
respect to all benefits provided under this Agreement. All payments required to
be made to Welch under this Agreement shall be subject to withholding of amounts
relating to income tax, excise tax, employment tax and other payroll taxes to
the extent determined by the Company to be required to be withheld pursuant to
applicable law or regulation.

5.7. Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

5.8. Successors and Assigns. The rights of the Company under this Agreement may,
without the consent of Welch, be assigned by the Company, in its sole and
unfettered discretion, to any person, firm, corporation or other business entity
which at any time, whether by purchase, merger or otherwise, directly or
indirectly, acquires all or substantially all of the assets or business of the
Company. Any successor (whether direct or indirect, by purchase, merger or
otherwise) to all or substantially all of the business or assets of the Company
shall assume and perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, the “Company” shall mean the Company
as hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise. Welch shall not be entitled to assign any of Welch’s rights or
obligations under this Agreement. This Agreement shall inure to the benefit of
and be enforceable by Welch’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

5.9. Final and Entire Agreement; Amendment. This Agreement, together with the
Release, represents the final and entire agreement among the parties with
respect to the subject matter hereof and replaces and supersedes all other
agreements, negotiations and discussions between the parties hereto and/or their
respective counsel with respect to the subject matter hereof. Any amendment to
this Agreement must be in writing, signed by duly authorized representatives of
the parties, and stating the intent of the parties to amend this Agreement.

 

8



--------------------------------------------------------------------------------

5.10. Consultation with Counsel. Welch acknowledges (i) that he has consulted
with or has had the opportunity to consult with independent counsel of his own
choice concerning this Agreement and has been advised to do so by the Company,
and (ii) that he has read and understands the Agreement, is fully aware of its
legal effect, and has entered into it freely based on his own judgment. Without
limiting the generality of the foregoing, Welch acknowledges that he has had the
opportunity to consult with his own independent tax advisors with respect to the
tax consequences to him of this Agreement and the payments hereunder, and that
he is relying solely on the advice of his independent advisors for such
purposes.

5.11. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of Florida
applicable to contracts made and to be performed wholly within such State, and
without regard to the conflicts of laws principles thereof.

5.12. Notices. Any notice to be given under the terms of this Agreement shall be
in writing and may be delivered personally, by telecopy, telex or other form of
written electronic transmission, by overnight courier or by registered or
certified mail, postage prepaid, and shall be addressed as follows:

If to Welch: To the address most recently on file in the payroll records of the
Company.

If to the Company, XHR Management or the Partnership:

Xenia Hotels & Resorts, Inc.

200 S. Orange Avenue, Suite 1200

Orlando, Florida 32801

Attention: Taylor Kessel, Vice President, Corporate Counsel and Secretary

Either party may hereafter notify the other in writing of any change in
address. Any notice hereunder shall be deemed duly given when received by the
person to whom it was sent.

5.13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories. Photographic copies
of such signed counterparts may be used in lieu of the originals for any
purpose.

 

9



--------------------------------------------------------------------------------

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

EXECUTIVE

/s/ Andrew J. Welch

Andrew J. Welch XENIA HOTELS & RESORTS, INC. By:   

/s/ Marcel Verbaas

Name: Marcel Verbaas Title:   President and Chief Executive Officer XHR
MANAGEMENT, LLC By:  

/s/ Marcel Verbaas

Name: Marcel Verbaas Title:   President and Chief Executive Officer XHR LP By:  
XHR GP, Inc. Its:   General Partner By:  

/s/ Marcel Verbaas

Name: Marcel Verbaas Title:   President



--------------------------------------------------------------------------------

EXHIBIT A

OUTSTANDING EQUITY AWARDS

 

Equity Award

   Number of Unvested
Shares/Units
Underlying Award (1)      Date of Grant

“Annual” Share Units

     20,330       September 17, 2014

“Contingency” Share Units

     17,318       September 17, 2014

Time-Based LTIP Units

     9,455       May 5, 2015

Class A Performance LTIP Units

     65,598       May 5, 2015

 

(1) Reflects outstanding unvested amounts as of the Separation Date.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE OF CLAIMS

For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Xenia Hotels & Resorts, Inc. and its direct
and indirect subsidiaries (including, without limitation, XHR Holdings, Inc.,
XHR LP and XHR Management, LLC), and each of their partners, associates,
affiliates, subsidiaries, predecessors, successors, heirs, assigns, agents,
directors, officers, employees, representatives, lawyers, insurers, and all
persons acting by, through, or under or in concert with them, or any of them, of
and from any and all manner of action or actions, cause or causes of action, in
law or in equity, suits, debts, liens, contracts, agreements, promises,
liability, claims, demands, damages, losses, costs, attorneys’ fees or expenses,
of any nature whatsoever, known or unknown, fixed or contingent, which the
undersigned now has or may hereafter have against the Releasees, or any of them,
by reason of any matter, cause, or thing whatsoever arising from the beginning
of time to the date hereof (hereinafter called “Claims”).

The Claims released herein include, without limiting the generality of the
foregoing, any Claims in any way arising out of, based upon, or related to the
undersigned’s employment by the Releasees, or any of them, or the termination
thereof; any claim for wages, salary, commissions, bonuses, incentive payments,
profit-sharing payments, expense reimbursements, leave, vacation, severance pay
or other benefits; any claim for benefits under any stock option, restricted
stock, restricted stock unit or other equity-based incentive plan of the
Releasees, or any of them (or any related agreement to which any Releasee is a
party); any alleged breach of any express or implied contract of employment; any
alleged torts or other alleged legal restrictions on the Releasee’s right to
terminate the employment of the undersigned; and any alleged violation of any
federal, state or local statute or ordinance including, without limitation,
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the Equal Pay Act, the Family Medical Leave Act, the Americans With
Disabilities Act, the Employee Retirement Income Security Act, the National
Labor Relations Act, each as amended. Notwithstanding the foregoing, this
Release shall not operate to release any Claims which the undersigned may have
with respect to (i) payments or benefits to which the undersigned may be
entitled under Section 2 of the Separation Agreement (the “Severance
Agreement”), dated March     , 2016, by and between the undersigned and Xenia
Hotels & Resorts, Inc. (the “Company”), XHR Management, LLC and XHR LP, (ii)
payments or benefits under any agreement evidencing outstanding equity-based
awards in the Company or its subsidiaries held by the undersigned, (iii) accrued
or vested benefits the undersigned may have, if any, as of the date hereof under
any applicable plan, policy, practice or program of the Company or its
subsidiaries, (iv) rights to indemnification arising under any indemnification
agreement between the undersigned and the Company or its subsidiaries, any D&O
insurance policy maintained by the Company or its subsidiaries or under the
bylaws, certificate of incorporation of other similar governing document of the
Company or its subsidiaries.

 

B-1



--------------------------------------------------------------------------------

THE UNDERSIGNED ACKNOWLEDGES THAT THE UNDERSIGNED HAS BEEN ADVISED BY LEGAL
COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS THE UNDERSIGNED MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES
OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT.

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

(1) HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE;

(2) HE HAS FORTY-FIVE (45) DAYS FROM HIS SEPARATION FROM SERVICE (AS DEFINED IN
THE SEVERANCE AGREEMENT) TO CONSIDER THIS RELEASE BEFORE SIGNING IT; AND

(3) HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE IT, AND THIS
RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION PERIOD.

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which the undersigned may have
against the Releasees, or any of them, and the undersigned agrees to indemnify
and hold the Releasees, and each of them, harmless from any liability, Claims,
demands, damages, costs, expenses and attorneys’ fees incurred by the Releasees,
or any of them, as the result of any such assignment or transfer or any rights
or Claims under any such assignment or transfer. It is the intention of the
parties that this indemnity does not require payment as a condition precedent to
recovery by the Releasees against the undersigned under this indemnity.

The undersigned agrees that if the undersigned hereafter commences any suit
arising out of, based upon, or relating to any of the Claims released hereunder
or in any manner asserts against the Releasees, or any of them, any of the
Claims released hereunder, then the undersigned shall pay to the Releasees, and
each of them, in addition to any other damages caused to the Releasees thereby,
all attorneys’ fees incurred by the Releasees in defending or otherwise
responding to said suit or Claim. Nothing herein shall prevent the undersigned
from

 

B-2



--------------------------------------------------------------------------------

raising or asserting any defense in any suit, claim, proceeding or investigation
brought by any of the Releasees, and by raising or asserting any such defense,
the undersigned shall not become obligated to pay attorneys’ fees under this
paragraph.

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

The undersigned acknowledges that different or additional facts may be
discovered in addition to what is now known or believed to be true by him with
respect to the matters released in this Agreement, and the undersigned agrees
that this Agreement shall be and remain in effect in all respects as a complete
and final release of the matters released, notwithstanding any different or
additional facts.

IN WITNESS WHEREOF, the undersigned has executed this Release this      day of
            , 2016.

 

 

Andrew J. Welch

 

B-3